On October 3, 1896, Mr. J. Nota McGill and Mr. Don M. Dickinson, on behalf of the appellant, filed a motion for a rehearing in this cause. (See opinion on the hearing in 6 App. D. C. 78.)
On January 4,1897, the motion was dismissed, Mr. Justice Shepard delivering the opinion of the Court:
The motion for rehearing in this case cannot be entertained, because it was not filed within the time prescribed by the rules of the court. Rule XXII. In fact, it is a *275second motion for the same purpose. The first motion was made May 27, 1895, after which the case was appealed to the Supreme Court of the United States, by which it was dismissed. 161 U. S. 235. Since then this motion has been filed. The matter must be regarded as settled by the action on the original motion.

Motion dismissed.